Citation Nr: 9920130	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-30 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from August 1948 to October 
1952.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
20 percent evaluation for the veteran's bilateral hearing 
loss.  

The Board notes that the veteran withdrew his claim of 
entitlement to an evaluation in excess of 10 percent for 
tinnitus as indicated during his personal hearing conducted 
in November 1995.

The Board of Veterans' Appeals (Board) notes that with regard 
to the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
a left shoulder disability, the veteran filed a timely notice 
of disagreement (NOD) in March 1996 in response to the 
determination made by the RO in May 1995.  A Statement of the 
Case was issued in August 1996.  However, the veteran's 
substantive appeal (VA Form 9) was not submitted until June 
1997.  See 38 C.F.R. § 20.302(b).  The RO annotated the 
substantive appeal as not having been timely filed, and the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 has not otherwise been procedurally 
prepared or certified for appellate review.  This issue is 
further addressed below. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On May 11, 1999, the regulatory provisions pertaining to 
sensorineural hearing loss were amended to ensure that 
current medical technology and medical advances were 
encompassed within the pertinent rating criteria.  See 
Federal Register: May 11, 1999 (Volume 64, Number 90), 
effective from June 10, 1999.  The veteran in this case has 
not been informed of these amendments.  

The Board notes that pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311, (1991), where a law or regulation changes 
after the claim has been filed or reopened before an 
administrative or judicial process has concluded, the version 
more favorable to the veteran applies unless Congress 
provides otherwise, or permits the VA Secretary to do 
otherwise.  Id.

As the Board noted earlier, the issue of the timeliness of 
the veteran's substantive appeal has not been addressed by 
the RO.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran the 
opportunity to respond to, and/or submit 
or identify, any further evidence 
relevant to the issue of an increased 
evaluation for his bilateral hearing loss 
and compensation benefits for a left 
shoulder disability under the criteria of 
38 U.S.C.A. § 1151.





2.  The RO should review the veteran's 
claim for an increased evaluation for his 
hearing loss in light of all pertinent 
law and regulations.  

If the RO determines that the most recent 
changes in the VA regulations pertaining 
to hearing loss necessitate a current VA 
audiology examination, then the veteran 
should be so informed and an examination 
should be scheduled accordingly.  

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the claim of whether the appellant 
perfected a timely filed substantive 
appeal with regard to the March 1996 
rating decision wherein the RO denied 
entitlement to compensation benefits for 
a left shoulder disability pursuant to 
the criteria of 38 U.S.C.A. § 1151.

If upon review of all evidence of record, including the most 
recent regulatory amendments, the veteran's claim for an 
increased evaluation for his bilateral hearing loss remains 
denied, he and his representative should be provided with a 
supplemental statement of the case, which should include, but 
not be limited to, any additional pertinent law and 
regulations and a complete discussion of the action taken on 
the veteran's claim.  The requisite period of time for a 
response should be afforded.

If appropriate, the RO should prepare and provide to the 
veteran and his representative a Statement of the Case which 
explicitly addresses the mandatory filing requirements for a 
timely filed substantive appeal.  The requite period of time 
for a response should be afforded.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










